Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.

  DANIEL MONCADA,

         Plaintiff,

  vs.

  WAWA, INC., a foreign for-profit
  corporation,

        Defendant.
  ______________________________/

                                             COMPLAINT

         Plaintiff DANIEL MONCADA, through undersigned counsel, sues Defendant WAWA,

  INC., a foreign for-profit corporation, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to an internet mobile website for services, to order merchandise, and secure

  information about Defendant’s store online. This is also an action for declaratory and injunctive

  relief to prevent the continuing act of trespass against the Plaintiff’s personal property (his

  handheld mobile smartphone device, hereinafter referred to as “mobile device”), and for

  compensatory damages to Plaintiff for such trespass. Remedies provided under common law for

  trespass are not exclusive and may be sought in connection with suits brought under the ADA.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 20



  pursuant to 28 U.S.C. §§ 2201 and 2202. In addition, this Court has supplementary jurisdiction

  over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff DANIEL MONCADA is a resident of Broward County, Florida, is sui

  juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually disabled and suffers from

  bilateral retinopathy and retinal detachment, a permanent eye disease and medical condition that

  substantially and significantly impairs his vision. Plaintiff thus is substantially limited in

  performing one or more major life activities, including, but not limited to, seeing, accurately

  visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

  class under the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§ 36.101, et seq., and in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his mobile device without the

  assistance of appropriate and available screen reader software.

         7.      Defendant is a foreign for-profit corporation authorized to do business and doing

  business in the State of Florida. Defendant owns and operates a nationwide chain of over 800

  convenience retail stores selling to the public food, beverages, coffee, and fuel services, including

  one of the stores Plaintiff intended to patronize at 7705 N. State Road 7, Parkland, Florida.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids, and services for effective

  communication, including communication in connection with his use of a mobile device.



                                                   2
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 20



         9.      Plaintiff frequently accesses the internet. Because he is significantly and

  permanently visually disabled, to effectively communicate and comprehend information available

  on the internet and hereby access/comprehend mobile websites, Plaintiff uses commercially

  available screen reader software to interface with the various mobile websites.

         10.     At all times material hereto, Defendant was and still is an organization that owns

  and operates a chain of convenience retail stores selling to the public food, beverages, coffee, and

  fuel services stores under the brand name “Wawa”. Each Wawa store is open to the public. As

  the owner and operator of these retail stores, Defendant is defined as a place of “public

  accommodation" within meaning of Title III because Defendant is a private entity which owns

  and/or operates “[A] bakery, grocery store, clothing store, hardware store, shopping center, or

  other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a store open to the public, each of Defendant’s physical stores

  is a place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant controls, maintains, and/or operates an adjunct mobile website called

  https://www.wawa.com (hereinafter the “Mobile Website”). One of the functions of the Mobile

  Website is to provide the public information on the various locations of Defendant’s stores that

  sell its merchandise throughout the United States and within the State of Florida. Defendant also

  sells to the public its merchandise and goods through the Mobile Website.

         13.     The Mobile Website also services Defendant’s physical stores by providing

  information on its available products and branded merchandise, tips and advice, editorials, sales

  campaigns, events, and other information that Defendant is interested in communicating to its

  customers.



                                                   3
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 20



          14.     Because the Mobile Website allows the public the ability to locate Defendant’s

  physical stores, purchase merchandise from Defendant that is also available for purchase in its

  physical stores, purchase gift cards for use in the physical stores, check gift balances, apply for

  store credit, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations,

  and discounts for use in the physical stores, the Mobile Website is an extension of, and gateway

  to, Defendant’s physical stores. By this nexus, the Mobile Website is characterized as an intangible

  service, privilege and advantage provided by a place of public accommodation as defined under

  the ADA and thus an extension of the services, privileges and advantages made available to the

  general public by Defendant through its brick and mortar locations and businesses.

          15.     Because the public can view and purchase Defendant’s merchandise that is also

  offered for sale by Defendant in its physical stores, purchase gift cards for use in the physical

  stores, check gift card balances, apply for store credit, and sign up for an electronic emailer to

  receive offers, benefits, exclusive invitations, and discounts for use in the physical stores, the

  Mobile Website is an extension of, and gateway to, the physical stores, which are places of public

  accommodation pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the Mobile Website is

  an intangible service, privilege and advantage of Defendant’s brick and mortar store locations that

  must comply with all requirements of the ADA, must not discriminate against individuals with

  visual disabilities, and must not deny those individuals the same full and equal enjoyment of the

  services, privileges and advantages afforded to the non-disabled general public both online and in

  its physical stores.

          16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Mobile Website. Since the Mobile Website is open to the public through the internet,

  by this nexus the Mobile Website is an intangible service, privilege and advantage of Defendant’s



                                                    4
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 20



  brick and mortar stores that must comply with all requirements of the ADA, must not discriminate

  against individuals with visual disabilities, and must not deny those individuals the full and equal

  enjoyment of the services, privileges and advantages afforded to the non-disabled public both

  online and at the physical store. As such, Defendant has subjected itself and the Mobile Website

  to the requirements of the ADA.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Mobile Website’s access barriers are removed or remedied,

  Defendant’s physical stores (including the store located at 7705 N. State Road 7, Parkland,

  Florida), and to search for the brick and mortar store locations, check store hours and merchandise

  pricing, purchase merchandise, purchase gift cards, check gift card balances, apply for store credit,

  and sign up for an electronic e-mailer to receive offers, benefits, exclusive invitations, and

  discounts for use at the Mobile Website or in Defendant’s physical stores.

         18.     The opportunity to shop and pre-shop Defendant’s merchandise that can be

  purchased in the physical stores, purchase gift cards for use in the physical stores, check gift card

  balances, ply for store credit and sign up for an electronic e-mailer to receive offers, benefits,

  exclusive invitations, and discounts for use in the physical stores from his home are important

  accommodations for Plaintiff because traveling outside of his home as a visually disabled

  individual is often difficult, hazardous, frightening, frustrating and confusing experience.

  Defendant has not provided its business information in any other digital format that is accessible

  for use by blind and visually impaired individuals using the screen reader software.

         19.     Like many consumers, Plaintiff accesses numerous mobile websites at a time to

  compare merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several

  dozens of sites to compare features, discounts, promotions, and prices.



                                                   5
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 20



         20.     During the month of April 2020, Plaintiff attempted on a number of occasions to

  utilize the Mobile Website to browse through the merchandise and online offers to educate himself

  as to the merchandise, sales, discounts, and promotions being offered, and with the intent of

  making a purchase through the Mobile Website or at one of the Defendant’s stores.

         21.     Plaintiff utilizes Voiceover screen reader software on his mobile device that allows

  individuals who are visually disabled to communicate with mobile websites.                However,

  Defendant’s Mobile Website contains access barriers that prevent free and full use by visually

  disabled individuals using keyboards and available screen reader software. These barriers are

  pervasive and include, but are not limited to:

                 a. Does not describe menu button;

                 b. Does not describe image; and

                 c. Does not allow to check out deal.

         22.     The Mobile Website also lacks prompting information and accommodations

  necessary to allow visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s merchandise from the Mobile Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement or policy on the

  Mobile Website that would direct him to a web page with content and contact information for

  disabled individuals who have questions or concerns, or who are having difficulties

  communicating with the Mobile Website. However, Plaintiff was unable to do so because no such

  link or notice, statement or policy was on the Mobile Website at the time of his visit.

         24.     The fact that Plaintiff could not communicate with or within the Mobile Website

  left him feeling excluded, as he is unable to participate in the same online computer shopping




                                                   6
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 20



  experience, with access to the merchandise, sales, discounts, and promotions as provided at the

  Mobile Website and for use in the physical stores, as the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Mobile Website’s access

  barriers are removed or remedied, to patronize Defendant’s physical stores and to use the Mobile

  Website, but he is unable to fully do so as he is unable to effectively communicate with Defendant

  due to his severe visual disability and the Website’s access barriers. Thus, Plaintiff, as well as

  others who are blind or with visual disabilities, will suffer continuous and ongoing harm from

  Defendant’s intentional acts, omissions, policies, and practices as set forth herein unless properly

  enjoined by this Court.

         26.     Because of the nexus between Defendant’s retail stores and the Mobile Website,

  and the fact that the Mobile Website clearly provides support and is connected to Defendant’s

  retail stores for its operation and use, the Mobile Website is an intangible service, privilege and an

  advantage of Defendant’s brick and mortar stores that must comply with all requirements of the

  ADA, must not discriminate against individuals with disabilities, and must not deny those

  individuals the same full and equal enjoyment of the services, privileges and advantages afforded

  to the non-disabled public both online and at its physical locations, which are places of public

  accommodations subject to the requirements of the ADA.

         27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

         28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.




                                                    7
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 8 of 20



          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Mobile Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Mobile Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

          35.     On information and belief, Defendant has not created and instituted on the Mobile

  Website a page for individuals with disabilities, nor displayed a link and information hotline, nor

  created an information portal explaining when and how Defendant will have the Website,

  applications, and digital assets accessible to the visually disabled or blind community.

          36.     On information and belief, the Mobile Website does not meet the Web Content

  Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

          37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Mobile Website to visually disabled




                                                    8
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 9 of 20



  individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

  the Mobile Website online from their homes.

          38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Mobile

  Website, in contravention of the ADA.

          39.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

          40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping websites, such as the Website.

          41.     On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within the Mobile Website which prevent individuals with

  disabilities who are visually disabled from the means to comprehend information presented

  therein.

          42.     On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Website.

          43.     The barriers that exist on the Mobile Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its mobile website access and operation. Indeed, the current novel coronavirus



                                                    9
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 10 of 20



  pandemic and the forced temporary lockdowns of physical stores, including those of Defendant,

  have made the threat of Plaintiff suffering irreparable harm by not being able to fully access and

  navigate the Mobile Website more immediate and imminent.

         45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

         46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§ 2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.

                                         Trespass Violations

         48.     Plaintiff utilizes his computer to access mobile websites such as Defendant’s

  Website.

         49.     Plaintiff uses his computer as a method of conveyance of his personal information.

  Plaintiff thus stores his personal information and retains his browsing history on his computer.

         50.     Throughout the Mobile Website, Defendant has placed forms of software to collect

  non-public information on the Website’s user’s preferences and internet browsing habits.

         51.    Defendant informs the Mobile Website user that the user’s personal information and

  browsing history is collected and is used for targeted marketing and advertising.

         52.     Because of his blindness, Plaintiff was unable to comprehend the Mobile Website;

  therefore, Plaintiff has had no choice, and likewise no knowledge, of Defendant’s installation of

  data and information tracking software and the collection of the Website user’s browsing history

  and analytics placed on the user’s computer.




                                                  10
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 11 of 20



         53.     Based upon the review of the Mobile Website, when a user accesses the Mobile

  Website, Defendant places software on the Plaintiff’s personal computer, without the user’s

  advance consent or knowledge. It is also clear that Defendant has used browser cookies to identify

  websites that Plaintiff has previously visited by accessing Plaintiff’s web browser history.

         54.     As such, through its Mobile Website, Defendant has committed a trespass against

  the Plaintiff, because the Website places information gathering software on the Plaintiff’s

  computer without Plaintiff’s knowledge or consent.

                             COUNT I – VIOLATION OF THE ADA

         55.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         56.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Mobile Website, as defined within §12181(7)(E) and

  is subject to the ADA.

         57.     Pursuant to 42 U.S.C. §12181(7)(E), the Mobile Website is covered under the ADA

  because it provides the general public with the ability to locate Defendant’s physical stores,

  purchase merchandise that is available in the physicals stores, purchase gift cards, check gift

  balance for use in the physical stores, and sign up for an electronic e-mailer to receive offers,

  benefits, exclusive invitations, and discounts for use at the physical stores. The Mobile Website

  thus is an extension of, gateway to, and intangible service, privilege and advantage of Defendant’s

  physical stores. Further, the Mobile Website also serves to augment Defendant’s physical stores

  by providing the public information on the various physical locations of the stores and by educating

  the public as to Defendant’s available merchandise sold through the Mobile Website and in its

  physical stores.




                                                   11
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 12 of 20



         58.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         59.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         60.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

  discrimination includes, among other things, “a failure to take such steps as may be necessary to

  ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         61.     Defendant’s Mobile Website must comply with the ADA, but it is not, as

  specifically alleged herein above and below.

         62.     Because of the inaccessibility of the Mobile Website, individuals with disabilities

  who are visually disabled are denied full and equal enjoyment of the information and services that

  Defendant has made available to the public on its Website, and at its physical stores, in violation

  of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.



                                                   12
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 13 of 20



         63.     The Mobile Website was subsequently visited by Plaintiff’s expert in April 2020,

  and the expert determination was that the same access barriers that Plaintiff had initially

  encountered, as well as numerous additional access barriers, existed. Despite Defendant being a

  defendant in at prior ADA accessibility lawsuits involving Defendant ‘s associated website (but

  not involving the Mobile Website), which likely resulted confidential settlements that obligated

  Defendant to remediate Defendant’s website (and possibly the Mobile Website, as well),

  Defendant has made no material changes or improvements to the Mobile Website to enable its full

  use, enjoyment, and accessibility for visually disabled persons such as Plaintiff. Defendant also

  has not disclosed to the public any intended audits, changes, or lawsuits to correct the

  inaccessibility of the Mobile Website to visually disabled individuals, nor has it implemented an

  effective “accessibility” notice, policy, or statement on the Mobile Website as a viable alternative

  for blind and visually disabled users to access and navigate the Mobile Website. Defendant thus

  has failed to make reasonable modifications in its policies, practices, or procedures when such

  modifications are necessary to afford goods, services, facilities, privileges, advantages, or

  accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a

  viable and effective accessibility notice, policy or statement and the numerous access barriers as

  set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached hereto as Composite

  Exhibit “A” and the contents of which are incorporated herein by reference, continue to render the

  Website not fully accessible to users who are blind and visually disabled, including Plaintiff.

         64.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.




                                                  13
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 14 of 20



         65.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Mobile Website’s accessibility information

  and accessibility facts.

         66.     There are readily available, well established guidelines on the internet for making

  Mobile Websites accessible to the blind and visually disabled. These guidelines have been

  followed by other large business entities in making their Mobile Websites accessible. Examples of

  such guidelines include, but not limited to, adding alt-text to graphics, and ensuring that all

  functions can be performed using a keyboard. Incorporating such basic components to make the

  Mobile Website accessible would neither fundamentally alter the nature of Defendant’s business

  nor would it result in an undue burden to the Defendant.

         67.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Mobile Website by individuals, such as Plaintiff, with visual disabilities who requires

  the assistance of interface with screen reader software to comprehend and access internet Mobile

  Websites. These violations within the Mobile Website are ongoing.

         68.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

         69.     According to 28 C.F.R. § 36.303(b) (1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

         70.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided



                                                   14
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 15 of 20



  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. § 36.303(c) (1) (ii).

         71.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         72.     As alleged herein above, the Mobile Website has not been designed to interface

  with the widely and readily available technologies that can be used to ensure effective

  communication, and thus violates the ADA.

         73.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Mobile Website, with a nexus to its brick and mortar physical stores locations, Plaintiff

  has suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Mobile

  Website and physical stores.

         74.     Because of the inadequate development and administration of the Mobile Website,

  Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. § 12133 and 28 C.F.R. § 36.303, to

  remedy the ongoing disability discrimination.

         75.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief, including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Mobile Website to a statement as to the

  Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Mobile Website.




                                                   15
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 16 of 20



         b) Require Defendant to take the necessary steps to make the Mobile Website readily

  accessible to and usable by visually disabled users, and during that time period prior to the Mobile

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Mobile Website until such time that the

  requisite modifications are made, and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual impairments will be able to effectively communicate with the Mobile Website for purposes

  of viewing and locating Defendant’s physical stores and locations, and becoming informed of and

  purchasing Defendant’s merchandise online, and during that time period prior to the Mobile

  Website’s being designed to permit individuals with visual disabilities to effectively communicate,

  to provide an alternative method for individuals with visual disabilities to effectively communicate

  for such goods and services made available to the general public through the Mobile Website.

         76.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Mobile Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Mobile Website, and

               continue to monitor and update the Mobile Website on an ongoing basis, to remove

               barriers in order that individuals with visual disabilities can access, and continue to




                                                   16
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 17 of 20



           access, the Mobile Website and effectively communicate with the Mobile Website to

           the full extent required by Title III of the ADA;

        C. An Order requiring Defendant, by a date certain, to clearly display the universal

           disabled logo within the Mobile Website, wherein the logo1 would lead to a page which

           would      state   Defendant’s   accessibility   information,   facts,   policies,   and

           accommodations. Such a clear display of the disabled logo is to ensure that individuals

           who are disabled are aware of the availability of the accessible features of the Mobile

           Website;

        D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

           accessibility by implementing a Mobile Website accessibility coordinator, a website

           application accessibility policy, and providing for website accessibility feedback to

           ensure compliance thereto;

        E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

           procedures toward persons with disabilities, for such reasonable time to allow

           Defendant to undertake and complete corrective procedures to its Mobile Website;

        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Mobile Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Mobile Website to be fully accessible to the visually disabled;




  1
                    or similar.

                                                17
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 18 of 20



         H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

               provide mandatory web accessibility training to all employees who write or develop

               programs or code for, or who publish final content to, the Mobile Website on how to

               conform all web content and services with ADA accessibility requirements and

               applicable accessibility guidelines;

         I. An Order directing Defendant, by a date certain and at least once every three months

               thereafter, to conduct automated accessibility tests of the Mobile Website to identify

               any instances where the Mobile Website is no longer in conformance with the

               accessibility requirements of the ADA and any applicable accessibility guidelines, and

               further directing Defendant to send a copy of the twelve (12) quarterly reports to

               Plaintiff’s counsel for review;

         J. An Order directing Defendant, by a date certain, to make publicly available and directly

               link from the Mobile Website homepage, a statement of Defendant’s Accessibility

               Policy to ensure the persons with disabilities have full and equal enjoyment of the

               Mobile Website and shall accompany the public policy statement with an accessible

               means of submitting accessibility questions and problems;

         K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

         L. Such other and further relief as the Court deems just and equitable.

                                       COUNT II – TRESPASS

         77.      Plaintiff re-alleges paragraphs 1 through 54 as if set forth fully herein.

         78.      Plaintiff’s tangible personal property, being his computer          and the personal

  information and browsing history stored therein, has suffered a trespass by Defendant on each and

  every date that the Plaintiff has accessed Defendant’s Mobile Website, due to Defendant’s



                                                      18
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 19 of 20



  employment of software analytics which are present on and through the Mobile Website, which

  the Plaintiff has navigated.

         79.     At all relevant times, Plaintiff did not consent to and was unaware that the Mobile

  Website was placing software on his computer due to his inability to effectively communicate with

  and fully view and access the Mobile Website.

         80.     Plaintiff did not consent to the placement of tracking and information securing

  software on his computer; therefore, Defendant has committed a trespass against Plaintiff by

  placing such software on his computer without his knowledge or consent.

         81.     By the acts described hereinabove, Defendant has repeatedly and persistently

  engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

  trespass.

         82.     Defendant’s installation, operation, and execution of software on Plaintiff’s

  computer have directly and proximately impaired the condition and value of the Plaintiff’s

  computer, thereby causing Plaintiff damages.

         83.     The Mobile Website has a “Privacy Policy” that discusses the automatic gathering

  of information from, and the automatic placement of cookies and other information gathering

  software on, computers and electronic devices, including mobile devices, of users of the Mobile

  Website such as Plaintiff. A copy of that “Privacy Policy” is attached hereto as Exhibit “B” and

  its contents are incorporated herein by reference.

         84.     Defendant’s trespass to chattels, nuisance, and interference has caused real and

  substantial damage to Plaintiff as follows:

         a)    By consuming the resources of and/or degrading the performance of Plaintiff’s

  computer (including space, memory, processing cycles, and internet connectivity);



                                                  19
Case 0:20-cv-61227-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 20 of 20



         b) By infringing on Plaintiff’s right to exclude others from his computer;

         c) By infringing on Plaintiff’s right to determine, as the owner of his computer, which

  programs should be installed and operated on his computer;

         d) By compromising the integrity, security, and ownership of Plaintiff’s computer; and

         e) By forcing Plaintiff to expend money, time, and resources in order to remove the

  programs that had been installed on his computer without notice or consent.

         85.       Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

  disregard for Plaintiff’s rights under the law.

         WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

  Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

  and equitable.

         DATED: June 23, 2020.


  RODERICK V. HANNAH, ESQ., P.A.                         LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                  DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                       Co-Counsel for Plaintiff
  Plantation, FL 33324                                   4640 N.W. 7th Street
  T. 954/362-3800                                        Miami, FL 33126-2309
  954/362-3779 (Facsimile)                               T. 305/266-9780
  Email: rhannah@rhannahlaw.com                          305/269-8311 (Facsimile)
                                                         Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                     PELAYO M. DURAN
        Fla. Bar No. 435384                                    Fla. Bar No. 0146595




                                                    20
